Per Curiam.
Defendants Thomas and Sharon were arrested pursuant to a properly issued warrant and were charged with armed robbery (CLS 1961, § 750.529 [Stat Ann 1968 Cum Supp § 28.797]) and conspiracy to commit armed robbery (CLS 1961, § 750.505 [Stat Ann 1954 Rev § 28.773]). Thomas was convicted on both counts. Sharon was convicted of the conspiracy charge only.
Defendants, on appeal, have failed to demonstrate that their period of detention, prior to arraignment and trial, resulted in prejudice to their case. See People v. Hamilton (1966), 359 Mich 410; People v. Nawrocki (1967), 6 Mich App 46. This court, after a careful review of the record, finds that no reversible error occurred in the preliminary proceedings (see People v. Willis [1965], 1 Mich App 428), nor in the closing argument or charge to the jury.
At the same time we are not persuaded, as argued here, that the entry of certain evidence and exhibits was error, where defense counsel elicited the very testimony now complained of and agreed to admission of the exhibit. Finally, we hold that the interests of these defendants were not in conflict and, therefore, no prejudice resulted from their joint representation by retained counsel.
Affirmed.
Lesinski, C. J., and T. G-. Kavanagh and Foley, JJ., concurred.